Citation Nr: 1208634	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  04-04 167	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating greater than 20 percent for lumbosacral strain.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to May 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran has since moved to Costa Rica and his case is now in the jurisdiction of the RO in Houston, Texas.  The Veteran had a hearing before the Board in April 2006 and the transcript is of record.

The case was previously before the Board in November 2006 and December 2009, at which times the claim seeking an increased rating for lumbosacral strain was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him a VA examination.  

A claim of TDIU is inferred in increased rating claims where the Veteran claims his disability affects his employability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   In this case, the Veteran claims his low back disability caused him to retire from his job as an insurance adjuster and ultimately stop working altogether.  As such, the issue of entitlement to a total disability rating based on individual unemployability (TDIU ) has been raised by the record here.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part. 


REMAND

The Board recognizes the lengthy procedural history of this case and regrettably concludes the claims are not ready for appellate review yet.

The Veteran claims his low back disability is worse than currently rated.  The Veteran's low back condition is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003) for lumbosacral strain.  

Private medical records indicate the Veteran also has degenerative disc disease (DDD) at multiple levels of the lumbar spine with bulging discs and complaints of radicular pain.  This claim has been further complicated by the fact that the Veteran lives in Costa Rica, making the coordination of an adequate VA examination difficult.  

The Veteran's most recent private examination, dated in September 2010, notes symptoms suggestive of neurological abnormality and intervertebral disc disease (IVDS).  An MRI done in May 2010 indicates bulging discs and multiple levels, but with no nerve root compression or herniation.  The September 2010 private orthopedic surgeon opined that a new MRI would be necessary to objectively confirm the symptoms observed at that time.

The Veteran was last afforded a VA examination in April 2011 where, in stark contrast to the September 2010 examiner's findings, the VA examiner found no objective evidence of neurological abnormality or IVDS.  The examiner did note the Veteran's degenerative disc disease (DDD), but opined, "it is less likely as not, [the Veteran's] claimed [DDD] lumbar spine began on [active duty]."  As a rationale, the examiner indicated the earliest evidence of degenerative changes came 25 years after active duty and there were no objective evidence of degenerative changes for the spine while on active duty.  Thus, the examiner found DDD more likely related to the normal aging process.

There seems to be some confusion between degenerative changes and degenerative disease.  The VA opinion is ambiguous because it does not indicate whether DDD is a manifestation or a natural progression of the Veteran's service connected lumbosacral strain.  

MRIs done throughout the appellate time frame confirm the Veteran has disc protrusions and there is some evidence of radicular pain.  It is unclear, however, what nerves, if any, are affected and whether the condition is related to the Veteran's low back service connected disability versus a non-service connected condition.  In contrast, the April 2011 examiner found "no" objective confirmation of neurological involvement.  In light of these ambiguities, the Board finds a new VA examination is necessary. 

Again, the RO rated the Veteran's disability under Diagnostic Code 5295 (lumbosacral strain).  During the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, including the rating criteria for evaluating disabilities of the lumbar spine. 

Effective September 23, 2002, and September 26, 2003, VA revised the criteria for evaluating intervertebral disc syndrome and general diseases and injuries of the spine.  68 Fed. Reg. 54,345-49 (Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 2003).  Effective from September 26, 2003, disabilities of the thoracolumbar spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).

Notes appended to the new rating formula for diseases and injuries of the spine specify that, among other things, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).

It does not appear the Veteran has been notified of all the different regulation changes and the applicable diagnostic codes.  It also is unclear whether the RO ever considered both the old and new regulations in adjudicating the Veteran's claim.  Corrective action is required.

As explained in the introduction, the Veteran has indicated his low back disability precludes him from working and, therefore, a claim of TDIU is inferred in this case.   See Rice, 22 Vet. App. 447.  The RO is advised to properly develop and adjudicate the newly inferred issue.

The Board also notes that the veteran's TDIU claim is "inextricably intertwined" with the increased rating claim.  All issues "inextricably intertwined" with an issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  Here, the RO is advised that this issue must be adjudicated after full development and adjudication of the Veteran's spine claim.  Id.

The RO should also take this opportunity to obtain any identified treatment records not currently of record.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in connection with his inferred claim for TDIU based on the low back disability.

2.  Ask the Veteran to identify and provide release forms for the VA to obtain any private treatment records related to his low back claim since March 2010.  After obtaining any needed authorizations, the RO/AMC should obtain and associate with the claims file any and all identified treatment records that have as yet not been associated with the claims file.  All actions to obtain the requested records should be documented fully in the claims file.

3.  After the above is completed and records are obtained to the extent available, schedule the Veteran for orthopedic and neurologic examinations to ascertain the current severity of the lumbosacral strain, including all manifestations thereof, to include degenerative disc disease or neurological abnormalities.  The examiners should note in the examination report all pertinent pathology associated with the service connected disabilities.  The claims folder must be made available to the examiners for review.  

Based on the examination and review of the record, the examiners should address the following:

(a)  The neurological examiner should provide an opinion as to whether there is objective evidence of neurological impairment, to include radicular and bladder/bowel impairment.  If so, the examiner is asked to specifically state the affected nerve(s) and impairment level (e.g., mild, moderate, moderately severe, severe).  The examiner should specifically address whether the Veteran has intervertebral disc syndrome and, if so, should discuss the number of incapacitating episodes (i.e., physician-prescribed bed rest) the Veteran has experienced during each 12 month period since August 2002 due to this spine disability.

(b)  The orthopedic examiner should clarify the current severity of the Veteran's lumbar strain and whether any other low back disabilities, to include degenerative disc disease, IVDS or degenerative joint disease are at least as likely as not (at least 50 percent probability) manifestations of the Veteran's lumbar strain or otherwise related to his military service.  With regard to any and all service-connected low back disabilities, discuss any associated limitation of forward flexion, favorable ankylosis, and unfavorable ankylosis of the thoracolumbar spine, as well as any unfavorable ankylosis of the entire spine.  In addition, the examiner should discuss whether the Veteran's back disability exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorders.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his back repeatedly over a period of time.

(c)  Each examiner should provide an opinion as to whether the Veteran's service-connected disabilities (low back disability, evaluated as 20 percent disabling; neuralgia, right ileoinguinal nerve, 10 percent; impotence, noncompensable) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.

Each examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  After the above is complete, readjudicate the Veteran's issues remaining on appeal considering the pre-September 2002, September 2002, and September 2003 spine regulation changes to the diagnostic codes.  If these claims remain denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

